Citation Nr: 0731596	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  04-02 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1960 to 
January 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, that denied the above claim.

The veteran has also claimed entitlement to service 
connection for hepatitis C, entitlement to service connection 
for hearing loss and entitlement to service connection for a 
left shoulder injury.  See Written Brief Presentation, dated 
March 1, 2004.  These claims are referred to the RO for 
appropriate action.  

In February 2005, the Board remanded the present matter for 
additional development and due process concerns.  The case 
has been returned for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

Following the issuance of the February 2006 Supplemental 
Statement of the Case (SSOC), new records were submitted by 
the veteran that the RO has not considered, nor did the 
veteran waive initial consideration by the RO of these 
records.  Specifically, the veteran provided copies of 
pictures of himself and fellow soldiers, some of whom were 
indicated in his described stressors, and a written statement 
dated in August 2006 with a correction of a previously 
described stressor.  On remand, the additional evidence must 
be considered by the RO.  

In addition, the veteran initially stated that his 
stressor(s), labeled as #1 in his October 2000 statement, 
occurred in the summer of 1961 while serving on Christmas 
Island.  In November 2001, the RO sent a letter to the U.S. 
Armed Services Center for Unit Records Research (USASCURR), 
which is now the U.S. Army and Joint Services Records 
Research Center (JSRRC), to verify the veteran's claimed 
stressors.  In July 2002, the RO received a letter from 
USASCURR stating that the records they were able to locate 
were brief and did not document the incidents the veteran 
mentioned and that in order to conduct additional research, 
the veteran must provide more specific information.  In 
August 2006, the RO received a Statement in Support of the 
Claim from the veteran stating that he indicated the wrong 
year for stressor labeled as #1, which may have been the 
reason it was not verified.  The correct year was 1962 
(summer).  There is no indication of record that the RO has 
attempted to verify the veteran's alleged stressor with the 
corrected year.  In order to assure that the evaluation of 
the claim is fully informed, the RO should attempt to verify 
his alleged stressor with the corrected date.  

The veteran further reported in August 2006 that he had 
located "Red" (M.M.P.) and was going to ask him to write a 
buddy statement.  The veteran should be asked to submit a 
copy of this buddy statement, if available.

Although PTSD was diagnosed based on a stressor not related 
to service, adequate development regarding claimed in-service 
stressors was not undertaken, as noted.  Should any of the 
veteran's reported stressors be verified, a VA psychiatric 
examination would prove helpful in this case to determine 
whether a diagnosis of PTSD is supported by a verified 
stressor.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to submit a copy of the 
buddy statement from "Red" (M.M.P.), if 
available.

2.  Request that U.S. Army and Joint Services 
Records Research Center (JSRRC) provide any 
available information which might corroborate 
the veteran's alleged in-service stressors.  

Provide JSRRC with a description of his 
alleged stressors as identified, including 
the corrected date of the stressor(s) labeled 
#1 in the veteran's October 2000 statement.  
Again, in August 2006 the veteran stated that 
he indicated the wrong year for stressor 
labeled as #1, which may have been the reason 
it was not verified.  The correct year was 
1962 (summer).

Provide JSRRC with copies of any lay and 
medical statements of record and personnel 
records obtained showing service dates, 
duties, and units of assignment.  If unable 
to provide such information, they should be 
asked to identify the agency or department 
that could provide such information and the 
RO should conduct follow-up inquiries 
accordingly.

3.  If it is determined that any of the 
veteran's stressors are verified, a VA 
psychiatric examination should be conducted.  
The claims file and a separate copy of this 
remand must be made available to and reviewed 
by the examiner prior and pursuant to 
conduction and completion of the examination.  
The examiner must annotate the examination 
report that the claims file was in fact made 
available for review in conjunction with the 
examination.  Any further indicated tests and 
studies to include psychological studies are 
to be conducted. 

The examiner must express an opinion as to 
whether the veteran meets the criteria for 
PTSD contained in DSM- IV, and if he meets 
such criteria, whether PTSD can be related to 
any verified stressor or stressors.  

Any opinions expressed by the examiner must 
be accompanied by a complete rationale.

4.  Finally, readjudicate the veteran's 
claim on appeal, with application of all 
appropriate laws and regulations and 
consideration of all information and 
evidence obtained since the issuance of the 
March 2006 SSOC.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 

